Appeal from an order of the Surrogate’s Court, Kings County, which granted the executor’s motion to direct appellant *717to execute certain quitclaim deeds, pursuant to a settlement agreement, and which denied appellant’s cross motion to set aside the settlement agreement without prejudice to the institution of proper proceedings. Order reversed, with $10 costs and disbursements to both parties, payable out of the estate, and the matter remitted to the Surrogate’s Court for a hearing and determination as to the validity and effect of the settlement agreement, including appellant’s right to have same vacated and set aside. The agreement was made to settle a proceeding brought to determine the validity of a notice of election under section 18 of the Decedent Estate Law, filed by appellant, claiming to be decedent’s widow. The Surrogate’s Court has plenary jurisdiction to make a full, equitable and complete disposition of all the issues presented in that proceeding, including the question of whether the settlement agreement was binding and effective. (Cf. Matter of Frame, 128 Mise. 788, 234 App. Div. 748, and Matter of Sand, 178 Mise. 179.) Any factual issues raised by the various affidavits may be determined after a hearing. Nolan, P. J., Carswell, Adel, MacCrate and Beldoek, JJ., concur.